Citation Nr: 1026008	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-17 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran had active service from April 1976 until September 
1978.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California.

The Board notes at the outset that service connection was denied 
for depressive neurosis in an unappealed April 2002 rating 
action.  A December 2007 rating decision denied as request to 
reopen a claim for that same disability, then-characterized as 
major depressive disorder, which was not appealed.  

The Board acknowledges that when a claimant makes a claim, he is 
seeking service connection for symptoms, regardless of how those 
symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  However, given the specific procedural 
history in the instant case, the claim before the Board is 
limited to the issue of PTSD.

In an August 2009 decision, the Board denied the Veteran's claim 
for service connection for PTSD.  The Veteran subsequently 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (Court).  While that claim was pending at the 
Court, the Veteran's attorney and the VA Office of General 
Counsel filed a Joint Motion for Remand.  In a February 2010 
Order, the Court granted the Joint Motion, vacating the Board's 
decision and remanding the case to the Board for readjudication.

Subsequent to the certification of the appeal, in May 2010, the 
Veteran submitted additional medical evidence.  While submitted 
by his representative, the cover letter did not expressly waive 
RO jurisdiction of such evidence.  However, the record in 
question specifically addressed treatment for major depressive 
disorder.  As noted above, that disability was separately 
adjudicated and denied, most recently in December 2007.  As the 
record did not address the now-claimed PTSD it is not found to be 
relevant to the instant appeal.  Indeed, to the extent that it 
merely demonstrates psychiatric symptoms in 1983, this is found 
to be redundant of other evidence of record.  Accordingly, the 
Board may proceed with adjudication at present.  

The May 2010 submission is deemed to be a request to 
reopen the claim of service connection for major 
depressive disorder.  As this has not yet been adjudicated 
by the RO, the matter is referred back for appropriate 
action.  


FINDING OF FACT

The preponderance of the competent evidence of record does not 
demonstrate a current diagnosis of PTSD; the Veteran's claimed 
in-service stressors are not capable of verification, and there 
is no evidence to show that he engaged in combat with the enemy.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of letters sent to the Veteran in 
March 2006 and June 2007 that fully addressed all notice 
elements.  The letters informed the appellant of what evidence 
was required to substantiate the claims and of the division of 
responsibility between VA and a claimant in developing an appeal.  
Therefore, the Veteran was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Furthermore, the claim was readjudicated with the 
issuance of a supplemental statement of the case in October 2008.  
Consequently, the Board finds that any timing deficiency has been 
appropriately cured and that such deficiency did not affect the 
essential fairness of the adjudication.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  Service treatment records and service personnel records 
have been obtained.  Records from the Veteran's private physician 
have also been obtained.  Furthermore, the Veteran was afforded a 
VA examination in June 2005 in which the examiner was provided 
the claims file for review, took down the Veteran's history, 
considered private medical evidence and reached a conclusion 
based on his examination that is consistent with the record.  The 
examination is found to be adequate.

After consideration, the Board finds that VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the above evidence, the 
Veteran's statements in support of the claim are also of record.  
The Board has carefully considered such statements and concludes 
that no available outstanding evidence has been identified.  The 
Board has also reviewed the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is claiming entitlement to service connection for 
PTSD.  Veterans are entitled to compensation from VA if they 
develop a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"-the so-called "nexus" requirement.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. 
Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The 
absence of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for posttraumatic stress disorder requires (1) 
medical evidence diagnosing the condition in accordance with § 
4.125(a); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 

Regarding the question of the occurrence of an in-service 
stressor to support the diagnosis of PTSD, the evidence necessary 
to establish the occurrence of an in-service stressor varies 
depending on whether or not the Veteran engaged in combat with 
the enemy.  Gaines v. West, 11 Vet. App. 353, 358 (1998).

If it is determined through military citation or other supportive 
evidence that a Veteran engaged in combat with the enemy, and the 
claimed stressor is related to combat, the Veteran's lay 
testimony regarding the reported stressor must be accepted as 
conclusive evidence as to the actual occurrence and no further 
development or corroborative evidence will be necessary, provided 
that the testimony is found to be satisfactory and consistent 
with the circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the Veteran did not engage in 
combat with the enemy, or the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such a case, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the Veteran's testimony or statements 
as to the occurrence of the claimed in-service stressor.  Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

The Veteran contends to suffer from PTSD as a result of several 
in-service events.  Specifically, on a stressor report submitted 
in March 2005, the Veteran stated that during basic training he 
was ordered to march in formation with a cast on his left leg; he 
was diagnosed with a hernia; was ordered to kick and hit children 
to keep them out of a trash truck; and he was diagnosed with 
depressive neurosis.

As an initial matter, the Board notes that the Veteran has not 
alleged that the claimed disability was incurred in combat, nor 
has combat otherwise been demonstrated.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application.

The Veteran's service treatment records do not reflect treatment 
for PTSD.  However, the Veteran was diagnosed with alcoholism, 
depressive neurosis, immature personality and explosive 
personality.

Based on the foregoing, the service treatment records do not show 
a diagnosis of PTSD during active duty.  However, this does not 
in itself preclude a grant of service connection.  Again, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not lead 
to the conclusion that service connection is warranted for PTSD. 

Following separation from active service in September 1978, VA 
clinical records show psychiatric treatment in 2002 and 2003.  
Specifically, such treatment related to depression and substance 
abuse, though a September 2003 record did note PTSD symptoms.  
The first actual diagnosis of PTSD is seen in a March 2005 letter 
from the Veteran's private physician, Dr. R.B.  In his letter to 
the Board, Dr. R.B. stated that his diagnosis was based in part 
on treatment notes from September 2002 through December 2003 and 
in part on information contained in a series of biographical 
notes written by the Veteran at Dr. R.B.'s request.  Based on 
this information, the doctor identified several stressors which 
led to the Veteran's PTSD.  First, he stated that while in basic 
training the Veteran was placed on a medical hold while 
recovering from tendonitis.  During this recovery period, the 
Veteran became aware that sailors frequently attempted suicide.  
Moreover, following the injury, his drill instructor required him 
to march on crutches, which was very painful and prevented his 
tendons from healing properly.  Next, while stationed in the 
Philippines, the Veteran's duties included using physical force 
to prevent children from gaining access to a military truck used 
to transport garbage to a local landfill.  Such force included 
kicking and pushing children.  Finally, the letter to VA 
indicates that the Veteran witnessed a Provost Marshal shoot a 
sailor who was on the street after curfew while in the 
Philippines.  Additionally, at a subsequent VA examination in 
June 2005, he stated that he saw a mutilated body floating in a 
river during service.

Further regarding the June 2005 VA examination, the examiner 
reviewed the Veteran's claims file and service treatment records.  
The Board notes that the examiner's review was exceptionally 
thorough in its review of the Veteran's history, including 
discussions of physiological evaluations in 1978.  The 
examination revealed the Veteran to be a poor historian.  For 
example, the Veteran told the VA examiner that he "never had any 
psychiatric care" while in the Navy.  This contention is 
contradicted by the record, which indicates numerous psychiatric 
evaluations and reports of treatment.  Although he reported the 
same stressors to the VA examiner as he had reported elsewhere in 
the record, he also admitted that he did not have full recall of 
all events during his time in the Navy due to alcohol 
consumption.  The examiner diagnosed the Veteran with major 
depressive disorder, alcohol abuse and cannabis abuse.  He found 
that the Veteran did not meet the criteria for PTSD.  In reaching 
this conclusion, the examiner noted that the Veteran's symptoms 
of arousal and irritability appeared to exist prior to the 
claimed stressors.  Additionally he found that anhedonia, social 
isolation, estrangement and sense of a foreshortened future were 
all attributable to depression and not to PTSD.  The examiner 
went on to state that, in his professional opinion, the described 
stressors did not meet the criteria for PTSD.

In May 2006, the Veteran reported to a VA clinic for a medication 
follow-up.  He told the attending staff psychiatrist that he 
remembered kicking and pushing individuals who were trying to 
rout through trash being left at a dump site.  He claimed to 
vividly recall pushing a Filipino boy with one eye off of the 
dump truck that he was assigned to.  The Veteran indicated that 
after this incident he became depressed and began having 
nightmares and flashbacks.  The staff psychiatrist indicated that 
the Veteran had non-combat PTSD, per history.

The competent evidence presents the Board with competing 
diagnoses.  In considering the evidence, it is noted that the 
Board has the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Here the opinion offered by the VA examiner in June 2005 is found 
to be of more probative value than that offered by Dr. R.B. or by 
the staff psychiatrist in May 2006.  In so finding, the Board 
notes that the VA examiner had access to the Veteran's service 
treatment records and claims file, and he expressly considered 
the Veteran's history of treatment for other disorders.  In 
contrast, Dr. R.B. did not have access to any information other 
than that provided by the Veteran, who has been shown to be a 
poor historian with regard to events during service.  The opinion 
offered in May 2006 by the VA staff psychiatrist is of little 
probative value for the same reasons.
 
In considering the lay and medical history as detailed above, the 
Board acknowledges that the Veteran is competent to give evidence 
about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain situations, 
lay evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be diagnosed 
by its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In the present case, the Veteran's feelings of depression and 
isolation are capable of lay observation, and to this extent his 
statements constitute competent evidence.  However, the question 
of whether a valid diagnosis of PTSD exists involves complex 
medical questions that the Veteran, as a layperson, is not 
competent to address.  Furthermore, while the third prong above 
appears on the surface to have been satisfied, the "diagnoses" 
of record are based on the Veteran's unsubstantiated report of 
stressors and thus fail to satisfy the specific requirements of 
"diagnosis" for purposes of a PTSD claim.

In so finding, the Board further acknowledges that Jandreau can 
be interpreted as enabling a lay person to speak as to etiology 
in some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg.  
Again, the question of causation here involves a more complex 
relationship.  Moreover, the question of nexus is not dispositive 
here.  Indeed, there is no established diagnosis, as explained 
above, and no verified in-service stressor.  Without these 
elements being satisfied, the claim must fail.

In conclusion the Board finds that the only probative evidence of 
record indicates that the Veteran does not have a current 
diagnosis of PTSD.  Accordingly, the Veteran's claim must be 
denied.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

Assuming, arguendo, that the Veteran does have PTSD, he has 
failed to provided adequate information for VA to verify the 
alleged stressors.  Without corroborative evidence that 
substantiates or verifies the Veteran's statements as to the 
occurrence of the claimed in-service stressors, the claim fails.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In conclusion, the preponderance of the evidence is against the 
claim and the benefit of the doubt rule is not applicable.   38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for PTSD is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


